Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas M. Tinari on 08/22/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 08/02/2022: 

1. (Currently Amended) A substrate processing apparatus comprising:
a process chamber configured to process a substrate mounted on a substrate support as a heated boat for supporting a plurality of substrates in a vertical direction;
a transfer chamber in communication with a lower portion of the process chamber in the vertical direction; 
a heating chamber in communication with a lower portion of the transfer chamber in the vertical direction [[,]]; 
wherein the transfer chamber is configured to transfer the processed substrate of the plurality of substrates out of the substrate support via a substrate loading port while a portion of the substrate support in which an unprocessed substrate of the plurality of substrates is held is positioned in the heating chamber, and
wherein the heating chamber is configured such that the unprocessed substrate of the plurality of substrates supported in the portion of the substrate support is heated therein at a first temperature by the heated boat while the processed substrate is transferred out of the substrate support after being heated to a second temperature greater than the first temperature [[.]];
wherein the transfer chamber is further configured to transfer another unprocessed substrate of the plurality of substrates onto the substrate support via the substrate loading port after the processed substrate is transferred out of the substrate support.

2. (Cancelled)

5-6. (Cancelled)

8. (Cancelled)

11-13. (Cancelled)

17-19. (Cancelled)


Allowable Subject Matter
3.	1, 3-4, 7, 9-10, 14-16 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a substrate processing apparatus comprising “while the processed substrate is transferred out of the substrate support after being heated to a second temperature greater than the first temperature;
wherein the transfer chamber is further configured to transfer another unprocessed substrate of the plurality of substrates onto the substrate support via the substrate loading port after the processed substrate is transferred out of the substrate support” in combination with other limitations as a whole.

Claims 3-4, 7, 9-10, 14-16 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Yuasa et al (US 2018/0204735 A1, Su et al (US
2011/0308453 Al) and Shinozaki et al. (US Patent 6,464,825), Yamamoto et al (US
Patent 9,966,261), Wada et al. (US PGPUB 2014/0256160 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897